Citation Nr: 0505609	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  02-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
miscarriage to include endometriosis.

2.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2001, in writing, the veteran withdrew from her 
appeal the claims of service connection for defective vision 
and hypothyroidism.  

In May 2004, the veteran responded to the March 2004 
supplemental statement of the case.  It is unclear whether 
she is raising a new claim for increase for gastroesophageal 
reflux disease or whether she was expressing disagreement 
with the February 2004 rating decision, denying her claim for 
increase.  In either event, the matter is referred to the RO 
for appropriate action. 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  At the hearing and on 
the record, the veteran withdrew from the appeal the claim of 
service connection for degenerative joint disease of the 
cervical spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The veteran contends that her current gynecological problems 
to include endometriosis were the result of a miscarriage 
during service. 



Service medical records show the veteran reported a two-year 
history of abdominal pain when she was evaluated for pelvic 
pain in 1983.  A diagnostic laparoscopy was negative for 
endometriosis.  In May 1983, a pregnancy test was positive 
however she continued to seek treatment for vaginal bleeding 
and clotting.  She was diagnosed with dysfunctional uterine 
bleeding.  

After service, the veteran underwent a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy in May 1997. 

In an April 2004 gynecological report, a service department 
physician noted the veteran's history of a miscarriage in 
1983.  The physician expressed the opinion that the 1983 
miscarriage possibly contributed to her later diagnosed 
endometriosis, but was not the primary cause of 
endometriosis.  

As the medical evidence is insufficient to decide the claim, 
under the duty to assist, 38 C.F.R. § 3.159(c)(4), further 
evidentiary development is needed.  

A decision on the claim of service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine is deferred pending the evidentiary 
development requested below.

Accordingly, this case hereby is REMANDED for the following 
action:

1.  Arrange to have the veteran's file 
reviewed by a gynecologist to determine 
whether the veteran's post-service 
gynecologic problems are related to the 
findings and symptoms in service.  The 
claims folders must be made available to 
the physician for review.  After a review 
of the file and based on sound medical 
principles, the physician is asked to 
express an opinion on the following:  

a.  Was endometriosis evident during 
service, considering a diagnostic 
laparoscopy in January 1983 that was 
negative for endometriosis? 

b.  Was the biopsy finding of 
secretory endometrium in May 1997 
evidence of endometriosis and, if 
so, whether the abnormal finding can 
be traced to the miscarriage in 
1983. 

c.  What was the cause of the 
miscarriage in 1983? 

d.  If there is a known cause for 
the miscarriage in 1983, did the 
same cause result in the 1997 
hysterectomy?  

e.  In formulating the opinion, the 
physician is asked to comment on the 
2004 gynecology report that the 1983 
miscarriage could have contributed 
to endometriosis. 

2.  After the above development, 
adjudicated the claim.  If the 
gynecological disability is denied, 
furnish the veteran a Supplemental 
Statement of the Case and return the case 
to the Board.  If the gynecological 
disability is granted, schedule the 
veteran for a VA orthopedic examination 
to determine whether the disability of 
the lumbar spine is due to or aggravated 
by the service-connected gynecological 
disability. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



